PER CURIAM.
We affirm the order denying appellant’s motion to modify child custody. To prevail on a motion to modify custody, “the moving party has the burden to prove that a substantial and material change in circumstance has occurred since the dissolution and that the welfare of the child would be promoted by the change in custody.” Cardelle v. Cardelle, 645 So.2d 22, 22-23 (Fla. 3d DCA 1994); Gutierrez v. Medina, 613 So.2d 528 (Fla. 3d DCA 1993). The evidence supports the general master’s finding that appellant had not established a change in circumstances; the *1319trial court properly adopted those findings and denied appellant’s exceptions.
Affirmed.